676 S.E.2d 469 (2009)
JOHNSON
v.
SCHULTZ, et al.
No. 75A09.
Supreme Court of North Carolina.
March 26, 2009.
James K. Pendergrass, Jr., Raleigh, for Schultz, et al.
The following order has been entered on the motion filed on the 24th day of March 2009 by Plaintiffs for Extension of Time to File Brief:
"Motion Allowed. Plaintiffs shall have up to and including the 6th day of May 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 26th day of March 2009."